Citation Nr: 0925536	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  94-13 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed lung 
disorder, to include as due to exposure to mustard gas.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from January to July 1961.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1993 rating decision 
issued by the RO.  

In a January 1997 decision, the Board denied the Veteran's 
claim of service connection.  

In an April 1998 Order, the United States Court of Appeals 
for Veterans Claims (Court) affirmed the Board's decision to 
the extent that the Veteran's claim had been denied on a 
direct service connection basis, but vacated and remanded the 
portion of that decision regarding presumptive service 
connection on the basis of mustard gas exposure.  

Subsequently, the Board again denied the Veteran's claim in 
an April 1999 decision.  However, this decision was vacated 
by a Court Order in May 2001 in order to comply with the 
recently enacted Veterans Claims Assistance Act of 2000 
(VCAA).  

The Board thereafter remanded this case back to the RO in 
September 2003 and January 2006 for additional development of 
the record.  

In August 2006, the Board again denied the Veteran's claim.  
The Veteran appealed the Board's decision to the Court, where 
a February 2008 Order granted a Joint Motion, vacating the 
Board's decision and remanding the case for additional 
action.  

The Board then remanded the case to the RO in July 2008 so 
that additional development of the evidence could be 
conducted.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested lung or 
respiratory complaints or findings in service or for many 
years thereafter.  

2.  The Veteran is not shown to have been exposed to actual 
mustard gas during his period of active service.  

3.  The currently demonstrated respiratory disability 
including any due to bronchitis, asthma and chronic pulmonary 
obstruction is not shown to be due to any gas exposure or 
other event or incident of the Veteran's period of active 
service.  


CONCLUSION OF LAW

The Veteran is not shown to have a lung disability including 
any manifested by bronchitis, asthma or chronic pulmonary 
obstruction due to disease or injury that was incurred in or 
aggravated by service; nor may service connection be 
established for any on the basis of exposure to specific 
vesicant agents in service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.316 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Such notice must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  

With respect to the instant claim of service connection, the 
requirements of VCAA have been met.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  

VA notified the Veteran in February 2004 and May 2006 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The May 2006 letter provided him with notice of the type of 
evidence necessary to establish disability ratings and 
effective dates.  The Board has also obtained a Veterans 
Health Administration (VHA) medical opinion, based on a 
claims file review, regarding the etiology of his claimed 
disorder.  

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his service connection claim decided in the 
decision below.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, the post-service VA and private treatment reports have 
been obtained and associated with the claims file.  

With regard to assisting the Veteran in obtaining evidence in 
support of his claim, and as discussed as part of the Board's 
July 2008 remand, the Veteran has asserted that he was 
hospitalized after he was gassed during basic training.  A 
January 16, 1961, service treatment record shows that he was 
admitted to Fort Jackson Army Hospital at that time.  

Also in July 2008, the Board observed that an August 6, 1993, 
medical opinion submitted by the Veteran's private physician 
indicated that the Veteran was hospitalized in 1962 for 
respiratory distress and again hospitalized in 1965 for 
respiratory distress at the "High smith Hospital."  

As such, as was the case with the possibility of securing 
outstanding medical records from Fort Jackson Army Hospital, 
an effort was undertaken to obtain medical records related to 
any hospitalizations for respiratory distress in Boston in 
1962 and in 1965 at the "High smith Hospital."  

The National Personnel Records Center (NPRC) informed VA in 
September and November 2008 that efforts to obtain service 
treatment records associated with medical attention afforded 
the Veteran at the Moncrief Army Community Hospital (Fort 
Jackson, South Carolina) during the period from January 16, 
1961, to March 1, 1961, had been unsuccessful.  

A formal finding on the unavailability of federal records, 
dated in January 2009, citing the specific efforts made to 
secure these Moncrief Army Community Hospital records from 
Fort Jackson, South Carolina, is also of record.  

Concerning efforts to obtain the records from the Highsmith 
Hospital, in July 2008 the Veteran was provided a VA Form 21-
4142, to authorize VA to seek these specified records.  The 
Veteran never returned this form.  The Board notes at this 
juncture that the duty to assist is not always a one-way 
street.  If the Veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

A VA Form 119, Report of Contact, dated in August 2008, shows 
that the Veteran informed VA that records from the private 
Highsmith facility had been associated with other private 
medical records from Cape Fear.  The records from Cape Fear 
Valley Medical Center are of record; a review of these is not 
shown to include any medical records from Highsmith Hospital.  

The Veteran did return to VA a VA Form 21-4142, which listed 
"Dr. Dave," located in Fayetteville, North Carolina as a 
medical treatment provider.  VA sought these records from 
"Dr. Dave" by letter of September 2008; a response was not 
received.  As part of another VA Form 119, dated in September 
2008, the Veteran informed VA that he had submitted "all the 
medical information."  

The Board concludes that all reasonable means of obtaining 
records related to the Veteran's hospitalization in and 
around January 16, 1961, at Fort Jackson Army Hospital.  

Similarly, efforts to obtain private medical records relating 
to hospitalizations for respiratory distress in Boston in 
1962 and in 1965 at the Highsmith Hospital have proven 
unsuccessful  The Board does note, however, that in the event 
that these medical records are subsequently found, the 
Veteran is entitled to seek to reopen his claim.  

The Board also observes that, as part of its July 2008 
remand, it sought to assist the Veteran in his claim by 
affording him a VA examination.  He failed to report for a 
scheduled examination to have been conducted in February 2009 
at the Fayetteville, North Carolina VA Medical Center.  

As shown as part of a VA Form 119, the Veteran informed VA 
later in February 2009 that he did not wish to participate in 
any examinations as they were "against his religion."  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b).  

The Board observes that if the Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood.  While VA has a duty to assist the 
veteran in the development of a claim, that duty is not 
limitless.  In the normal course of events, it is the burden 
of the veteran to appear for VA examinations.  If he does not 
do so, there is no burden on the VA to "turn up heaven and 
earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  

For these reasons, the Board finds that VA has complied with 
the VCAA's notification and assistance requirements.  The 
above-referenced service connection issues are ready to be 
considered on the merits.

For the foregoing reasons, the Board finds that VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio.  


Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).
In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  

The Board is also mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

The Veteran's own statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, service connection may be established on a 
presumptive basis for certain conditions (including 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease), if during active military service the 
veteran had full-body exposure to nitrogen or sulfur mustard 
or Lewisite and subsequently develops the condition.  Service 
connection will not be established if the condition is due to 
the veteran's own willful misconduct or if there is 
affirmative evidence that establishes a non-service-related 
supervening condition or event as the cause of the claimed 
condition.  38 C.F.R. § 3.316.  


Factual Background

In the present case, the Veteran's service treatment record 
is negative for any complaints or findings of a respiratory 
disorder, to include any related to exposure to mustard gas.  

The October 1960 enlistment physical examination was negative 
for any respiratory disorders.  A Health Record (Abstract of 
Service) shows that the Veteran was at the USAH (U.S. Army 
Hospital) at Fort Jackson, South Carolina on January 16, 
1961, and January 17, 1961.  The record did not indicate the 
medical reason for which the Veteran was admitted into this 
facility.  

On January 18, 1961, a Medical Officer is shown to have 
assigned numerical designations of 1 under all six PULHES 
categories (PULHES is the six categories into which a 
physical profile is divided).  The P stands for physical 
capacity or stamina; the U for upper extremities; the L for 
lower extremities; the H for hearing and ear; the E for eyes; 
and the S stands for psychiatric).  Then, as now, the number 
1 indicated that an individual possessed a high level of 
medical fitness and, consequently, was medically fit for any 
military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992).  

A service clinical record dated on January 31, 1961, reported 
that the Veteran was treated at the U.S. Army Hospital at 
Fort Jackson for a questionable syncopal attack.  An 
examination was negative for corresponding findings.  

At time of his separation examination in June 1961, the 
Veteran reported that he had never had problems with asthma, 
chronic cough or shortness of breath.  The examination and 
chest x-ray studies were negative for any respiratory 
findings.  

Subsequent to service, the Veteran began private treatment 
for respiratory symptoms in March 1989.  See record from Cape 
Fear Valley Medical Center.  He was noted to have had a cold 
for two to three weeks, with difficulty breathing.  The 
diagnosis was that of bronchitis.  

The X-ray studies from that month revealed minimal pleural 
thickening and subjacent small blebs and bullae in the apex 
of both lungs, but the findings were described as essentially 
normal.  However, subsequent chest X-ray studies from April 
and May of 1990 revealed changes consistent with chronic 
obstructive pulmonary disease (COPD).  

A June 1990 private record indicates that the Veteran had 
been treated for the previous few months for shortness of 
breath, wheezing and coughing and had a history of smoking 
one or two packs of cigarettes a day since he was 15 years 
old until six weeks earlier, when he had quit.  

The impression was that of intermittent bronchospasm 
secondary to asthma.  The examiner could not rule out the 
possibility of obstructive lung disease, and the Veteran was 
instructed not to resume smoking.  

In a statement received in February 1993, a lay witness 
reported that the Veteran had been sick when he came home 
from service in July 1961.  It was noted that his illness was 
due to breathing gas because of a gas mask failure and 
resultant damage to his lungs.  The signature on this 
statement is illegible, and the basis of knowledge for the 
statement is not explained.  

An August 1993 private medical record from the LaFayette 
Clinic in Fayetteville, North Carolina, signed by D. W. 
Whetsell, M.D., indicates that the Veteran was seeking a 
second opinion regarding his lung disease.  

The Veteran reported a history of having been hospitalized 
for two days in 1961 as a result of having a leaky gas mask 
and discharged from the Army a year later due to respiratory 
symptoms that prevented him from meeting his physical fitness 
standards.  

It was also noted that the Veteran had worked as a mechanic 
until 1962, when he fell off a building and sustained a head 
injury.  He reported quitting smoking in 1987 after "a ten-
pack year history."  The pertinent assessment was that of 
moderate COPD and a history of alcohol and tobacco use.  

The examiner concluded that the etiology probably leaned 
towards tobacco abuse rather than poisonous gas, but could 
not answer this question without spirometry of many years in 
the past.  

In December 1993, the Veteran testified at a hearing at the 
RO.  He reported that he had been exposed to gas while 
participating in a marching exercise during basic training.  
He indicated that his gas mask had become stopped up and that 
he was forced to remove it as a small plane, similar to a 
crop duster, was in the area.  He noted being in the hospital 
for two days as a result.  He was not certain of the type of 
gas, but had had respiratory problems ever since service.  

The February 1994 correspondence from the U.S. Army Chemical 
and Biological Defense Command reflects that there was no 
record of the Veteran having been exposed to mustard gas.  
See VA Form 70-3288.  

Received from the Veteran in May 1994 was a copy of a letter 
from the same month issued by the U.S. Army Chemical and 
Biological Defense Command, which stated that there were no 
records to either confirm or deny his alleged mustard-gas 
exposure.  It was reported, however, that the use of overhead 
airplane spray while on bivouac was a common basic training 
exercise and that the chemical agents used during these 
exercises were tear gas and molasses residuum (MR).  MR was a 
simulate for mustard gas.  

In a January 1995 statement, a lay witness stated that, as 
the Veteran's recruiting noncommissioned officer, he was 
aware that at least one soldier was gassed during basic 
training when on a forced march exercise.  This witness 
believed that soldier was the Veteran, although he was not 
certain.  

In an April 1995 statement, another lay witness noted that, 
in 1961, he had driven the Veteran's mother, brother and 
sister-in-law to visit him at Fort Jackson in South Carolina.  

Also, in an April 1995 statement, two relatives recalled the 
Veteran's spending time in the hospital at Fort Jackson 
because of gas exposure in the Army.  

In a June 1996 sworn statement, an additional lay witness 
stated that he had been stationed at Fort Jackson at about 
the same time as the Veteran and knew of training exercises 
that had resulted in exposure to tear gas or "CS gas."  
This witness indicated that he did not personally know the 
Veteran at Fort Jackson, but had undergone training 
experiences similar to the one described by the Veteran.  

In June 1996, the Veteran testified at a second hearing at 
the RO.  His representative asserted that sufficient evidence 
had been presented to show mustard gas exposure during 
service.  The Veteran testified regarding his current 
medications and their costs.  

In an October 1998 letter, the U.S. Army Chemical and 
Biological Defense Command stated that there was no 
information confirming the claimed exposure to mustard gas.  
The February and May 1994 letters were cited, and it was 
again explained that the testing the Veteran had undergone 
involved tear gas or a stimulant other than mustard gas.  

It also was noted that the Veteran had not been stationed at 
a site where mustard agent testing was conducted.  
Furthermore, the activity described by the Veteran was noted 
to be a standard training exercise used to teach soldiers the 
value of the chemical protective equipment.  

In May 2001, the Veteran was hospitalized at a private 
facility (Cape Fear Valley Medical Center ) for respiratory 
failure, secondary to COPD.  While the examining doctor noted 
"a history" of COPD, no opinion was given as to whether 
this disorder had its origin in service or as the result of 
mustard gas exposure.  

The claims file also contains an April 2003 letter from the 
Department of the Army Medical Research and Materiel Command.  
In this letter, the service department enclosed "three 
findings relating to mustard gas exposure of veterans" but 
indicated that there remained no verification that the 
Veteran had been sprayed by mustard gas.  

As requested by the Board, the claims file now contains a 
November 2005 medical opinion from a VHA medical specialist.  
This physician, who reviewed the Veteran's claims file, noted 
that the service treatment records were negative for 
respiratory disorders and that the first post-service 
treatment for respiratory symptoms was in 1989.  
Additionally, the VHA doctor noted Dr. Whetsell's largely 
unfavorable nexus opinion.  

Based on this evidence, the VHA doctor opined that there was 
no connection between the Veteran's claimed gas and/or MR 
exposure in service and his development of respiratory 
problems, given the absence of symptomatology during "a long 
quiescent period" between service in 1961 and the 1989 
treatment.  

The VHA doctor also concluded that it was not at least as 
likely as not that the Veteran's current asthma and/or COPD 
was due to any other event or incident of service.  

A June 2007 VA progress note includes a diagnosis of COPD.  A 
VA X-ray report, dated the day before, in June , notes normal 
chest (hearty, lungs, and mediastinum) findings.  

Having reviewed the evidentiary record, the Board finds no 
competent evidence to corroborate that the Veteran was 
exposed to mustard gas during service.  The Board has fully 
considered the Veteran's statements and the other lay 
witnesses, which indicate that he was involved in some type 
of military training exercise when his gas mask failed, 
resulting in gas inhalation.  These assertions alone are not 
supported by competent evidence showing that he was exposed 
to actual mustard gas testing during service.  His statements 
also are not found to be credible because they are 
inconsistent with earlier statements made in service, denying 
any respiratory problems while on active duty.  

The Board notes that the responses received from the service 
department clearly indicate that there was no record of the 
Veteran having been exposed to mustard gas.  Significantly, 
one of the lay witness statements also indicates that the 
training exercises the Veteran described had actually 
involved the use of tear gas.  

Finally, the November 2005 VHA medical opinion, based on a 
review of the claims file, clearly establishes that the 
Veteran's current respiratory disability cannot be causally 
linked to any gas exposure or other event of the Veteran's 
period of active service.  

The VHA doctor cited to the lapse of time between service and 
initial post-service treatment as a rationale for this 
determination.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim).  

Currently, the only evidence of record supporting the 
Veteran's claim is lay evidence.  This includes his own 
statement, as reported in the aforementioned VA hearing, as 
well as the statements from the other noted witnesses.  

None of these individuals, however, has been shown to possess 
the requisite medical training, expertise or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  

Accordingly, this lay evidence does not constitute competent 
medical evidence and lacks probative value for that purpose.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996).  

Hence, the Board concludes, based on its review of all of the 
evidence, that the Veteran is not shown to have been exposed 
to mustard gas in service or entitled to favorable treatment 
under the provisions of 38 C.F.R. § 3.316.  

The Veteran in this regard has presented no competent 
evidence to support his lay assertions that any current lung 
disability is due to disease or injury that was incurred in 
or aggravated by service.  

Thus, on this record, the Board finds that the preponderance 
of the evidence is against the claim of service connection 
for a lung disorder, to include as being due to the exposure 
to mustard gas in service.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a lung disorder, to include as due to 
the exposure to mustard gas, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


